Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00271-CV

                                       Prema DURAIRAJ,
                                           Appellant

                                                 v.

 Govindasamy DURAIRAJ, Individually; Govindasamy Durairaj, as trustee of the G. Durairaj
 Children’s Trust; Govindasamy Durairaj, as trustee of the Govingdasamy and Prema Durairaj
  Living Trust; Govindasamy Durairaj, as trustee in the derivative capacity of Suriya Family
                          Limited Partnership; and Vijai Durairaj;
                                         Appellees

                     From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CI13549
                            Honorable Peter A. Sakai, Judge Presiding


PER CURIAM

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: August 21, 2019

PETITION DENIED, APPEAL DISMISSED FOR LACK OF JURISDICTION

           Prema Durairaj has filed a petition for permission to appeal an interlocutory order

dismissing, for lack of standing, some of her claims in the underlying lawsuit. The interlocutory

order, which is not otherwise immediately appealable, shows the trial court granted permission to

appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); TEX. R. APP. P. 28.3(a); TEX. R. CIV.

P. 168. A response opposing the petition has been filed.
                                                                                      04-19-00271-CV


       This court has jurisdiction to accept a permissive appeal only when (1) the interlocutory

order being appealed involves a controlling question of law as to which a substantial ground for

difference of opinion exists, and (2) an immediate appeal of the interlocutory order may materially

advance the ultimate termination of the litigation. See TEX. CIV. PRAC. & REM. CODE ANN.

§51.014(d),(f); Gulf Coast Asphalt Co., L.L.C. v. Lloyd, 457 S.W.3d 539, 543 (Tex. App.—

Houston [14th Dist.] 2015, no pet.). In her petition, Durairaj argues the interlocutory order involves

a controlling question of law as to which a substantial ground for difference of opinion exists, and

an immediate appeal from the order may materially advance the ultimate termination of the

litigation. However, after carefully considering the petition and the response, we conclude the

petition does not satisfy the statutory requirements for a permissive appeal. Accordingly, we deny

the petition for permission to appeal and dismiss this appeal for lack of jurisdiction. See Gulf Coast

Asphalt, 457 S.W.3d at 545 (denying a motion for permissive appeal and dismissing the appeal for

lack of jurisdiction when the motion failed to satisfy the statutory requirements).

                                                   PER CURIAM




                                                 -2-